Poland, Ch. J.
The evidence of the defendant in relation to the Meigs debt, and the negotiation between the defendant and one of the plaintiffs, for the settlement of it, was properly admitted. If the defendant was at that time justly indebted to the plaintiffs, in a greater amount than' the defendant had paid them, it was singular that the plaintiffs should promise to pay it, and endeavor to have the defendant take his pay in cloth, and allow him to sue and collect it* without making some effort or proposition to apply it upon their debt against the defendant. The fact that they did not certainly affords some ground to doubt whether the plaintiffs had then such a debt existing against the defendant as they claimed. The evidence given by the defendant of the pecuniary condition of the plaintiffs and himself during the period that the plaintiffs’s debt had existed, was also properly admitted. Some portion of the plaintiffs’ claim had been due for a long period of time, and where a debt has been allowed to run for an unusual and unreasonable length of time, this alone furnishes some ground of suspicion against it, though lapse- of time alone, short of the statute of limitations, is- not sufficient ground from which to presume payment or extinguishment. In such cases, however, it is always admissible to prove that the plaintiff has been in such pecuniary condition as to make it especially inconvenient and burdensome for him to go unpaid, and also to prove that the defendant has all along possessed the means of paying if called upon, with or without suit. Such evidence adds to the improbability that the plaintiff would have so long delayed calling for payment, if he had a just debt, and Casts additional doubt upon the validity of the claim. This species of evidence we believe has always been allowed when the debt sought to be recovered has run for an unusual length of time ; it is rather in aid of the presumption from lapse of time.
The defendant was also allowed to prove, against the objection of the plaintiffs, that he was a man prompt and punctual in the payment of his debts. This, we think was error. If such *44euidence could be admitted to aid a defence of payment, then it must always be equally admissible for a plaintiff, in answer to a defence of payment, to prove that tbe defendant is a slack, careless or negligent man, not usually a punctual paymaster. If the character of the defendant for. promptness and punctuality in paying debts, or the opposite, be admissible, we see no reason why his character for honesty or piety, or the opposite of either, should not be, as affording some aid in detezmiining whether he had, or had not, probably fulfilled his obligation. Such evidence is too remote and fanciful to be received as legal testimony. In civil cases evidence as to the general character of the parties, is not ordinarily admissible, except in cases where the issue itself is one involving character, as actions of slander and the like. For this error the judgment is reversed, and the case remanded for a new trial.